Citation Nr: 9932416	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-05 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for post-operative 
lumbar fusion at L4, L5 and S1, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to June 
1987.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied the benefit sought on 
appeal.

This Board decision, which increases the veteran's evaluation 
for low back disability to 60 percent, along with evidence in 
the record that the veteran may be unemployable, raises the 
issue of entitlement to a total rating based on individual 
unemployability, due to service-connected disabilities.  This 
issue is referred to the RO for development and adjudication.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's post-operative lumbar fusion at L4, L5 and 
S1 is manifest by chronic lower back and right leg pain, 
limitation of motion, and neurological findings.


CONCLUSION OF LAW

The schedular criteria for a 60 percent evaluation for post-
operative lumbar fusion at L4, L5 and S1 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim). The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Under the rating schedule, a 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Diagnostic Code 5293.  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, in March 1988 the 
veteran was granted service connection for status post-
operative lumbar fusion L4-L5-S1.  The disability was 
evaluated as 40 percent disabling, effective June 1987.  The 
evaluation has remained at 40 percent until the present.  

The 40 percent evaluation was based in part on the report of 
a January 1988 VA examination, which provided that the 
veteran had some limitation of motion with complaints of 
pain, some pain on straight leg raising, intact sensory 
examination in the lower extremities, and complaints of pain 
in the low back area that occasionally radiated into the back 
side of the right leg, approximately 1/2 way down the leg.  

The veteran underwent a VA spine examination in April 1997, 
during which he complained of low back pain.  Objectively, he 
was noted to walk with a limp favoring his right side and 
wore a back brace.  There was limitation of motion and 
objective evidence of pain on motion.  There was evidence of 
neurological involvement consisting of positive straight leg 
raising on the left with sciatica.  The diagnosis was lumbar 
disc disease, post spinal fusion with left side sciatica but 
without neurological deficit.

VA outpatient treatment notes from 1994 to 1997 note that the 
veteran complained of low back pain and was assessed at 
various times with chronic low back pain.  Progress notes 
dated in September 1997 reflect that the veteran complained 
of constant low back pain and right leg pain.  It was noted 
that the veteran did not exaggerate pain behavior with 
movements on the examination table, but those movements were 
guarded.  The examination resulted in an assessment that the 
veteran appeared to have chronic discogenic pain and the 
examiner suspected that he had weight-bearing discogenic pain 
and secondary mild-moderate right neurogenic claudication of 
the right L5 root.  These were educated guesses.  The veteran 
was noted to have severe impaired mobility for his age and 
had excessive down time.  It was noted that the veteran took 
Darvocet in high dosages on some days. He did not strike the 
examiner as having any substance abuse even though he did at 
times take opioid, usually short intermediate acting agents. 

In October 1997, the RO received correspondence from the 
veteran's ex-employer, who noted that the veteran had missed 
a lot of work due to low back pain, and while at the job was 
unable to perform manual labor due to pain.  The veteran's 
facial expressions and body movements expressed pain.  The 
veteran was employed only from January 1996 to September 
1996, and during that time had missed four to five months of 
work.  

The veteran underwent another VA spine examination in 
December 1997.  The veteran reported low back pain that he 
could not get to stop.  He reported that the pain had 
increased over time and that there were no particularly 
aggravating or alleviating factors.  He said that any type of 
motion hurt, and that he had been seen at the Oklahoma City 
Pain Control Clinic in September 1997 for injections of 
cortisone in the lumbar area.  This did help for a short 
time.  

On physical examination, rotation was to 10 degrees 
bilaterally in the lumbar area, side bending was to 10 
degrees bilaterally, flexion was to 15 degrees, and extension 
revealed that the veteran was unable to stand up straight.  
Deep tendon reflexes were normal in both the patella and the 
Achilles bilaterally.  Straight leg raising was positive at 
approximately 15 to 20 degrees on the right.  Radiographic 
examination showed bone graft and screws at L4, L5 and S1.  
The fusion appeared solid.  The radiographic impression was 
evidence of surgery, unchanged since the previous 
examination.  The final diagnosis was chronic low back pain, 
status post lumbar laminectomy with fusion and hardware 
implantation; and L5-S1 radiculopathy on the right.  

The report of a February 1998 VA general medical examination 
provides that the veteran reported constant back pain not 
helped by medication.  He reported that standing for greater 
than ten minutes resulted in extreme throbbing, sitting on 
both buttocks resulted in severe back pain, and that he had 
to lean to the left to ease the pain.  He reported 
intermittent sciatic pains down the right leg to below the 
knee, and said that ambulating for long distances resulted in 
much pain.  Pain was also caused by changes in the weather, 
and bending and lifting.  On physical examination, the 
veteran's gait was very slow and he limped dramatically on 
the right side due to back pain.  He wore a back brace and 
his posture was rather stiff.  The veteran essentially 
refused to move his back any direction due to extreme pain.  
Straight leg raising was positive on the right side in the 
seated position, and positive bilaterally in the supine 
position.  There was much tenderness over the lumbosacral 
spine and paraspinal musculature in the lumbar region.  
Neurological examination was normal.  The relevant diagnosis 
was chronic low back pain post surgery.  

Based on a thorough review of the record, the Board finds 
that the veteran's service-connected low back disability 
results in more than the severe intervertebral disc syndrome 
with intermittent relief contemplated by a 40 percent 
evaluation under Diagnostic Code 5293.  Giving the veteran 
the benefit of the doubt, the Board determines that the 
veteran's low back disability is more accurately described by 
a 60 percent evaluation.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 4.7.

Examination reports and outpatient treatment reports 
consistently show that the veteran experiences severe low 
back pain that radiates into the right leg.  It has been 
noted that the veteran does not exaggerate the effects of 
this pain, and that this pain results in guarding of all 
lumbar motion.  Further, the veteran's pain is so severe that 
the veteran has sought treatment from a pain clinic, and at 
times has required Darvocet and opioid agents.  There is 
evidence that his pain renders him unable to perform manual 
labor.  Indeed, the veteran's ex-employer has testified that 
he has personally observed physical signs of pain on the 
veteran when he was on the job.  As a layperson, the 
veteran's ex-employer is competent to testify as to 
observable manifestations and symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In addition, neurological 
involvement has been shown by VA examinations, consisting of 
persistent radiculopathy, sciatica and bilateral positive 
straight leg raising.  

In light of the evidence that, despite private and VA 
outpatient treatment, the veteran has no relief from 
persistent sciatica, characteristic low back and right leg 
pain, limitation of motion and neurological findings, a 60 
percent evaluated is granted.  This is the highest schedular 
evaluation assignable under Diagnostic Code 5293

The Board finds that as the relevant Diagnostic Code in this 
case addresses pain as part of its criteria, a separation 
evaluation under Deluca is not warranted.  In addition, 
although the RO provided the veteran with notice of 38 C.F.R. 
§ 3.321(b)(1)(1999), the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
failed to present any evidence of particular circumstances 
that render impractical the application of the regular rating 
criteria.  He has not shown that his service-connected low 
back disability has required frequent periods of 
hospitalization, and there is no documentary evidence in the 
claims file that he has been economically harmed beyond the 
degree of disability anticipated at the current evaluation of 
60 percent under Diagnostic Code 5293.  Hence, the 
preponderance of the evidence is against finding that the 
veteran's service-connected low back disability is 
exceptional in nature, or that it causes a marked 
interference with employment as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b).  As there is no objective evidence showing that 
his service-connected low back disability has a substantial 
impact upon his occupational abilities that is not otherwise 
accounted for by application of the rating schedule, an 
extraschedular evaluation is not for application.


ORDER

A 60 percent evaluation for post-operative lumbar fusion at 
L4, L5 and S1 is granted.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

